North American Salt Company Great Salt Lake Minerals Sifto Canada Corp. Salt Union Ltd. Compass Minerals 9900 West 109th Street Overland Park, Kansas 66210 www.compassminerals.com T (913) 344-9200 Ms. Anne Nguyen Parker Branch Chief United States Securities and Exchange Commission Washington, D.C. 20549 VIA EDGAR September 20, 2010 RE:Compass Minerals International, Inc. (the “Company”) Form 10-K for Fiscal Year Ended December 31, 2009 Filed February 22, 2010 File No. 1-31921 Dear Ms. Parker: This letter is to confirm that, in a conversation today between our counsel, T.J. Lynn of Stinson Morrison Hecker LLP, and Ms. Alexandra Ledbetter of the SEC’s Staff, it was agreed that the Company would respond to the SEC’s comment letter dated September 9, 2010, on or before October 7, 2010. Please contact me at (913) 344-9200 with any questions regarding this matter. Sincerely, /s/ Rodney L. Underdown Vice President and Chief Financial Officer
